DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2020 and 11/5/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Receipt is acknowledged of a preliminary amendment to the claims of application #17052457 received on 11/2/2020. Claims 1-15 are amended. Claims 16-17 are newly added. Claims 1-17 are pending. All pending claims are considered and examined.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Tizhoosh discloses (US 20170091281 A1) systems and methods for barcode annotations for digital images comprising: performing radon transform on barcode images at different angles of rotation according to an optimization method such as volutionary algorithms, expectation maximization, and simulated annealing (¶71-¶72). Hodder et al. (US 20110255745 A1) discloses an image analysis platform comprising: the use of a maximum of a Radon transform for an image with dominant line structures in order to calculate the barcode rotation angle (¶74). The cited prior art of record does not teach or fairly suggests 
wherein the number of different displacements is less than two times a dimension of the two-dimensional digital image array; detecting vertex points of a pattern in the output of the discrete Radon transformation of the filtered image array; and converting the detected vertex points back to discrete lines in the two-dimensional digital image array to constrain a location of a barcode present in the digital image (claim 1); nor a system comprising: a processor; and a memory, wherein the memory contains instructions, which when executed by the processor, cause the system to: obtain a digital image represented as a two-dimensional digital image array, apply a filter to the two-dimensional digital image array, perform a discrete Radon transformation of the filtered image array to obtain an output, wherein the discrete Radon transformation is performed for a plurality of discrete lines across the filtered image array, wherein for each given discrete line with a given slope, the discrete Radon transformation is performed for a number of different displacements of the given discrete line, wherein the number of different displacements is less than two times a dimension of the two-dimensional digital image array, detect vertex points of a pattern in the output of the discrete Radon transformation of the filtered image array, and convert the detected vertex points back to discrete lines in the two-dimensional digital image array to constrain a location of a barcode present in the digital image (claim 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887